Citation Nr: 1312189	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  04-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities of the back and left knee 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active military service from April 1963 to March 1967.  

This case came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims files.  

When this case was most recently before the Board in February 2012, the Board decided the Veteran's claim for a higher rating for left knee disability and remanded the Veteran's claim for a higher rating for back disability for further development.  At that time, the Board also referred the issue of entitlement to a TDIU based on service-connected disabilities to the originating agency for appropriate action.

In April 2012, the originating agency returned the case to the Board for further action on the Veteran's back claim.


REMAND

The Veteran appealed the Board's February 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted a joint motion of the parties.  The parties agreed that the Board's decision on the left knee claim and the remand of the back claim should not be disturbed.  The parties also agreed that the Board should have remanded, rather than referred, the claim for a TDIU.

The Board notes that the record before the Board does not show that a claim for a TDIU has been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  

The Board notes that the Veteran has established service connection for disabilities other than the left knee and back disabilities that have been at issue in this appeal.  It is not clear to the Board whether the Veteran is claiming to be unemployable due to all of his service-connected disabilities or only due to the left knee and back disabilities.  Clarification concerning this matter is required.

In addition further development to comply with VA's duties to notify and assist is required before the Board decides the issues on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Request the Veteran to clarify whether he is also claiming to be unemployable due to all of his service-connected disabilities.

2.  Provide the Veteran with all required notice in response to the claim for a TDIU based on his service-connected back and left knee disabilities and if appropriate, based on all of his service-connected disabilities.  In addition, provide him with the appropriate form to claim entitlement to a TDIU and request him to complete and return it.

3.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

4.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment from his service-connected back and left knee disabilities, and if appropriate, from all of his service-connected disabilities; and to determine the impact of his service-connected back and left knee disabilities on his employability and, if appropriate, the impact of all of his service-connected disabilities on his employability.  

Any indicated studies should be performed, and the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required to rate the Veteran's back disability.  

In addition, the examiner should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran's back and left knee disabilities are sufficient by themselves to render him unemployable and, if appropriate, an opinion as to whether there is a 50 percent or better probability that all of the Veteran's service-connected disabilities are sufficient by themselves to render him unemployable.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required an opinion, he or she should explain why.

5.  The RO or the AMC should also undertake any other indicated development.

6.  Then, the issues on appeal should be adjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond.

7.  If appropriate the issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities should be adjudicated.  The Veteran should be informed of his appellate rights with respect to this decision.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

